              Case 2:18-cr-00217-RSM Document 667 Filed 04/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                       CASE NO. CR18-217RSM
 9
                     Plaintiff
10                                                     ORDER SETTING EVIDENTIARY
             v.                                        HEARING AND CONTINUING TRIAL
11                                                     DATE
      1. BRADLEY WOOLARD,
12    3. ANTHONY PELAYO,
      a/k/a Raymond Jones
13
      8. TIMOTHY MANTIE,
14    9. JEROME ISHAM,
      11. JOSE FELICIANO LUGO,
15
                     Defendants.
16

17
            Considering the need for multiple days of evidentiary hearings in this case prior to trial,
18
     and considering the Court’s schedule and General Order 04-21, which addressed the current
19
     pandemic and the scheduling of criminal in-person hearings and trials, the Court hereby FINDS
20

21   and ORDERS as follows:

22          A multi-day in-person evidentiary hearing cannot be scheduled prior to the current trial

23   date. Given the parties’ known availability on that date, the Court now sets a single evidentiary
24
     hearing and oral argument on all pending motions to begin at 9:00 a.m. on June 21, 2021,
25
     proceeding to additional days if necessary.
26
            Trial will be continued to the Court’s next available date, July 19, 2021.
27


     ORDER SETTING EVIDENTIARY HEARING AND CONTINUING TRIAL DATE – 1
               Case 2:18-cr-00217-RSM Document 667 Filed 04/07/21 Page 2 of 2




              The Court notes that this complex, multi-defendant trial, which will require several dozen
 1

 2   individuals to gather together in the courtroom for multiple weeks, would not have been eligible

 3   to proceed on June 21 pursuant to the health and safety considerations set forth in General Order

 4   04-21.
 5
              The Court finds that the failure to continue the trial date in this case would likely result
 6
     in a miscarriage of justice, and would be detrimental to the health and safety of all participants,
 7
     including the defendants, jurors, and all others who would be present in the courtroom during
 8
     trial. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by continuing the trial in
 9

10   this case outweighs the best interest of the public and the defendants to a speedy trial. This

11   extension of time from June 21, 2021 to July 19, 2021 shall be excludable time pursuant to 18
12   U.S.C. § 3161.
13
              All deadlines set forth in the Scheduling Order of July 13, 2020, Dkt. #389 are continued,
14
     consistent with that Scheduling Order.
15

16

17            DATED this 7th day of April, 2021.

18

19

20

21
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27


     ORDER SETTING EVIDENTIARY HEARING AND CONTINUING TRIAL DATE – 2
